Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 and 03/09/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Applicant recites second area 220 and cooling package 220 in paragraphs [0032], [0035]. It is not clear if it means to have same limitation or two different limitation with the same number 220. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of the claim is nebulous to the examiner. “…is measured at or…” and the plurality of terms “and/or” in the claim renders the scope of claim indefinite and the scope deemed to be ambiguous.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pozdal et al. WO 2021/168073, hereby referred as Pozdal. Using US2021/0254900 as a translation).
Regarding claim 1, 
Pozdal discloses;
A antenna module, comprising (figures 1-5): 
a telematics unit having a telematics printed circuit board (figures 1-3, circuit boards 102/104. See paragraph [0022]) and 
a Peltier element (figures 4-5, Peltier element 404. See paragraphs [0029]-[0030]), the telematics printed circuit board has a first section and a second section, the first section is cooled by a forced airflow and the second section is cooled by the Peltier element (figures 4 and 5. First section 408 and second section 406. Force air flow 402, paragraphs [0024]-[0025] and [0029]-[0030]). 

Regarding claim 2, 
Pozdal discloses (figures 1-5);
Wherein the first section is a non-NAD area and the second section is an NAD area (sections 408 and 406. See paragraph [0045]), the telematics printed circuit board has a thermal barrier arrangement between the NAD area and the non-NAD area (the arrangement between 406 and 408).  

Regarding claim 3, 
Pozdal discloses (figures 1-5);
Wherein the thermal barrier arrangement is a pair of through-slits in the telematics printed circuit board narrowing the telematics printed circuit board at a neck (see figure 3, the board has two sections one smaller than other and connected by a section which creating two openings/slits).  

Regarding claim 4, 
Pozdal discloses (figures 1-5);
A fan in a transverse end section, the forced airflow is forced by the fan onto the first section (see paragraphs [0024]-[0025] for disclosing the fan on first section 408 as shown in figure 4). 

Regarding claim 5, 
Pozdal discloses (figures 1-5); 
Wherein the first section is a non-NAD area and the second section has a cooling package in which an NAD area of the telematics printed circuit board is arranged (figures 4 and 5. First section 408 and second section 406. Forced air flow 402, paragraphs [0024]-[0025] and [0029]-[0030]).   

Regarding claim 6, 
Pozdal discloses (figures 1-5); 
A lower housing in heat-transfer contact with at least one of the first section and the second section (see figure 5, the lower section and the heat transfer from left to right and the two sections 406/408).  

Regarding claim 7, 
Pozdal discloses (figures 1-5); 
Wherein the cooling package includes the Peltier element (figures 4-5, Peltier element 404. See paragraphs [0029]-[0030]), the NAD area, and a cooling package cover closing an accommodation frame in which the Peltier element and the NAD area are accommodated (figure 4 disclosing two sections 406/408 and figure 5 disclosing the cooling package).  

Regarding claim 8, 
Pozdal discloses (figures 1-5); 
Wherein the second section is an NAD area in heat- transfer contact with a cold side of the Peltier element (figures 4 and 5. First section 408 and second section 406. Forced air flow 402 and Peltier element 404, paragraphs [0024]-[0025] and [0029]-[0030]).     

Regarding claim 9, 
Pozdal discloses (figures 1-5); 
Wherein the cooling package has a sandwich structure in which component of the cooling package are stacked in a vertical direction of the antenna module, the force airflow is directed into the cooling package (figure 5, cooling element 404. Force air flow 402, paragraphs [0024]-[0025] and [0029]-[0030]).    

Regarding claim 10, 
Pozdal discloses (figures 1-5); 
Wherein the lower housing has a base plate with a first section of the base plate in heat-transfer contact with a non-NAD area of the telematics printed circuit board and a second section of the base plate in heat-transfer contact with a cooling package in which an NAD area of the telematics printed circuit board is arranged, the base plate has a thermal barrier between the first section of the base plate and the second section of the base plate (figure 5, the lower housing has a base. First section 408 and second section 406. Force air flow 402 and Peltier element 404, paragraphs [0024]-[0025] and [0029]-[0030]. Furthermore, see paragraph [0015], the antenna module is for a vehicle and the body of the vehicle is construed as a base plate).  

Regarding claim 11, 
Pozdal discloses (figures 1-5); 
Wherein the lower housing has a first base plate in heat- transfer contact with a non-NAD area of the telematics printed circuit board and a second base plate in heat-transfer contact with a cooling package in which an NAD area of the telematics printed circuit board is arranged, the first base plate and the second base plate are spaced apart from one another via a thermal barrier (figure 5, the lower housing has a base. First section 408 and second section 406. Forced air flow 402 and Peltier element 404, paragraphs [0024]- [0025] and [0029]- [0030]. Furthermore, see paragraph [0015], the antenna module is for a vehicle and the different sections of the body of the vehicle is construed as a plurality of base plates).    

Regarding claim 12, 
Pozdal discloses (figures 1-5); 
An antenna support arranged on the first base plate or the second base plate, the force airflow is directed onto the antenna support (figure 5, the antenna module comprises one or more sections as shown in the figure. The Examiner construe any section in the figure as a support and the force airflow 402).  

Regarding claim 13, 
Pozdal discloses (figures 1-5); 
Wherein the lower housing has a first side end portion in a transverse end section on which a fan creating the forced airflow is mounted and a second side end portion in a transverse end section having an air outlet (see figure 5 comprising lower housing with plurality of ends. See paragraphs [0024]-[0025] for disclosing the fan on first section 408 as shown in figure 4).

Regarding claim 14, 
Pozdal discloses (figures 1-6); 
Wherein the lower housing has a heat-transfer device on an outer surface (see figure 5, the device dissipate heat from left to right. See paragraphs [0041]- [0042], element 614).  

Regarding claim 15, 
Pozdal discloses (figures 1-5); 
Wherein the antenna module does not have a separate heat sink (see figure 5, the device dissipate heat from left to right. See paragraphs [0041]- [0042], and paragraph [0028] for disclosing heat sink).   

Regarding claim 16, 
Pozdal discloses;
A method for cooling an antenna module, comprising (figures 1-6):  
providing the antenna module (providing an antenna module of figures 1-5. See paragraph [0001]) with a telematics unit including a telematics printed circuit board (figures 1-3, circuit boards 102/104. See paragraph [0022]), the telematics unit or the telematics printed circuit board has a non-NAD area and an NAD area (sections 408 and 406. See paragraph [0045]); and 
cooling the non-NAD area and/or the NAD area independently of one another if a limit temperature is exceeded (see figure 5, the heat transfer from left to right and the two sections 406/408. See paragraph [0037]. Peltier element 404. See paragraphs [0029]-[0030] and the cooling device 614. The Examiner interprets and/or as or because it is an alternative).     

Regarding claim 17, 
Pozdal discloses (figures 1-5);
Wherein, if the limit temperature is exceeded, the non-NAD area is cooled by a forced airflow of a fan (see paragraphs [0024]-[0025] for disclosing the fan on first section 408 as shown in figure 4) and/or the NAD area is cooled by a Peltier element (figures 4-5, Peltier element 404. See paragraphs [0029]-[0030]) and/or the force airflow (forced air flow 402).  


Regarding claim 18, 
Pozdal discloses (figures 1-5);
Wherein a heat of the non-NAD area is transported out of the antenna module by the forced airflow in a transverse direction along which the antenna module extends (see figure 5, the device dissipate heat from left to right. See paragraphs [0041]- [0042], element 614), a heat of the Peltier element (figures 4-5, Peltier element 404. See paragraphs [0029]-[0030]) is transported out of the antenna module by the forced airflow in the transverse direction (force air flow 402), and/or the heat of the Peltier element is dissipated to a body of a vehicle to which the antenna module is mounted.  

Regarding claim 19, 
As best understood, Pozdal discloses (figures 1-5);
Wherein the limit temperature is measured at or in the telematics printed circuit board (figures 1-3, circuit boards 102/104. See paragraph [0022]), outside on and/or inside in the non-NAD area, and/or outside on and/or inside in the NAD area (sections 408 and 406. See paragraph [0045]), and a component of the antenna module is not operated if the limit temperature is exceeded.  

Regarding claim 20, 
Pozdal discloses (figures 1-5); 
A vehicle, comprising: a vehicle body; and an antenna module according to claim 1 mounted to the vehicle body (see paragraph [0015], the antenna module is for a vehicle).      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lei et al. US 2017/0170542 discloses an antenna module, comprising: a telematics unit having a telematics printed circuit board and a Peltier element, the telematics printed circuit board is cooled by a forced airflow and the second section is cooled by the Peltier element.
Andreas et al. EP2840647 discloses a telematic unit for antenna module comprises two areas. 
Bhatia US Patent No. 6,094,919 discloses a Peltier element for cooling an integrated circuit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845